IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

RACHEL      BERRY,      FORMER        NOT FINAL UNTIL TIME EXPIRES TO
WIFE,                                 FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D15-2376
v.

BRET M. BERRY, FORMER
HUSBAND,

      Appellee.


_____________________________/

Opinion filed February 2, 2016.

An appeal from the Circuit Court for Leon County.
John C. Cooper, Judge.

William E. Whitlock, III, of William E. Whitlock, P.A., Tallahassee, for Appellant.

Ethan Andrew Way of Gills, Way & Campbell, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WOLF and THOMAS, JJ., CONCUR.